Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “206” has been used to designate both a particular professional practice observed/quantified by an observer of Fig. 2 and the overall Teacher Practice Goals Count of Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4, 11, and 18 objected to because of the following informalities:  
Claims 4, 11, and 18 recite the limitation “prior to a coaching session” which should read “prior to the coaching session” as “a coaching session” is recited in the independent claims from which each respectively depends.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a coaching module” and “an observation module” first recited in claim 1.

For all the software implemented limitations discusses below, the limitations are interpreted as being performed on a generic computing device as outline in paragraph 0014 including a generic processor, RAM, computer storage medium, network adaptor, and input and/or output devices.
“a coaching module” – Interpreted as the general processing server of the adaptive coaching system (paragraph 0020). The coaching module is outlined in paragraphs 0022, 0025-0030, comprises databases in the form of a professional practice data library, an observation library, and a training library, and performs the functionality of receiving observational data (0031), analyzing the data (0026), and generating the individual coaching plans and training (0025).
“an observer module” – Interpreted as the display/user interface on the user device, outlined in paragraph 0021. The observer module performs the function of generating the dashboard/user interface and configured to receive user data entries and display outputs to the user from the coaching module (0021).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 8, and 15 recite a process and system executing the process of performing adaptive coaching, the process including the steps of selecting a type of coaching session being observed by the user from the dashboard; selecting a number of observed professional practices from a set of available professional practices in the observation library displayed on the dashboard; quantify the uploaded observational data; and analyze the uploaded observational data to generate individualized professional development plans from the training library for the coaching professional. The recited steps, under their broadest reasonable interpretation, are mental processes capable of being performed in the human mind including with a pencil and paper including selecting from a known table of options, making observations, giving the observations a quantified value (i.e. a grade), and analyzing the data to generate a development plan using existing techniques and trainings. The recited steps, as drafted, are a process that is a method of applying an abstract idea, specifically mental processes (judgement [selecting a type of session and a number of practices from a set], observations, evaluations [quantify the data and analyze], and opinion [generate a plan using resources from a database]) capable of being performed in the mind including with pencil and paper, but for the recitation of the additional elements of a professional practice data library; an observation library; and a training library; and additional steps of display a dashboard on the user device; allow a user to enter observational data from the user device during a coaching session conducted by a coaching professional; recording a duration of the coaching session; upload the entered observational data to the coaching module; and store the uploaded observational data in the professional practice data library. If claim limitations, under their broadest reasonable interpretation, include a mental process, the limitations fall under the abstract ideas judicial exception and are therefore not drawn to eligible subject matter. Accordingly, claims 1, 8, and 15 recite abstract ideas.
This judicial exception is not integrated into a practical application because the claims do not recite additional elements or steps that are significantly more than the judicial exception or meaningfully limit the practice of the judicial exception. The additional elements are a professional practice data library; an observation library; and a training library which under their broadest reasonable interpretation are databases storing data including inputs, outputs, and practices known to those of ordinary skill in the art. As these additional elements are generic databases storing the relevant data for the implementation of the process, they do not meaningfully limit the abstract idea as the databases are merely instructions to implement the abstract ideas on a generic computing device or computer and merely use the computer and databases as a tool to perform the abstract ideas enumerated above (see paragraphs 0013-0014 of the instant application which describe the device as a conventional computing device using conventional computing components, conventional being equivalent to generic). The additional steps are display a dashboard on the user device; allow a user to enter observational data from the user device during a coaching session conducted by a coaching professional; recording a duration of the coaching session; upload the entered observational data to the coaching module; and store the uploaded observational data in the professional practice data library. The additional steps, under their broadest reasonable interpretation, are steps of displaying inputs and outputs, receiving inputs from a user or the system, transmitting the data to a server, and storing the inputs. The steps of displaying and receiving inputs are insignificant extra-solution activity as they are pre and post-solution activity’s that do not affect the implementation of the abstract ideas, as such they do not meaningfully limit the abstract ideas or integrate them into a practical application. Additionally, the steps of transmitting and storing data fall under the “apply it” limitation of the judicial exception as the steps are merely instructions to implement the abstract ideas on a generic computer and thereby do not integrate the judicial exception into a practical application. Accordingly, the additional elements and steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. Therefore, the claims are directed to abstract ideas.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional steps and elements are insignificant extra-solution activities or merely instructions for implementing the abstract ideas on a generic computing device or computer which fall under the “apply it” limitation of the judicial exception and do not amount to significantly more than the judicial exception. As such, the claims do not include additional elements or steps that are sufficient to amount to significantly more that the judicial exception because, under their broadest reasonable interpretation, the additional elements do not meaningfully limit the practice of the abstract ideas. Therefore, claims 1, 8, and 15 are not directed to eligible subject matter as they are abstract ideas without significantly more.
Claims 2-7, 9-14, and 16-20 are dependent from claims 1, 8, and 15 respectively and include all the limitations of the independent claims. Therefore, the dependent claims recite the same abstract idea. The limitations of the dependent claims fail to amount to significantly more than the judicial exception as discussed below. For example:
The limitations of claims 2, 3, 9, 10, and 17, under their broadest reasonable limitations, are further clarifications of the types of data and information included in the process, specifically the set of available professional practices being based on the type of coaching session and including a quantity of observations with the observed professional practices. As discussed above, the steps of selecting a type of coaching session and selecting the observed professional practices are mental processes (judgements) capable of being performed in the human mind using knowledge (professional practices) known to one of ordinary skill in the art. As such, these limitations amount to insignificant extra-solution activity as they merely clarify how the data is chosen and what types of data are chosen. As such, these limitations do no amount to significantly more as they do not impose meaningful limitations on practicing the abstract ideas above, and the same analysis of the independent claims is therefore applicable on these claims.
The limitations of claims 4, 5, 11, 12, 18, and 19, under their broadest reasonable interpretations, recite further abstract ideas as the steps include determining and presenting a training to a coaching professional based on the professional development plan and determining a performance of a coaching professional based on predetermined metrics. The steps are a judgement (determining a training) and an evaluation (determining a performance based on metrics) capable of being performed in the human mind. The additional step of merely presenting the training to a coaching professional 
The limitations of claims 6 and 13, under their broadest reasonable interpretation, are further abstract ideas as the steps are generating professional development plans for an organization based upon the aggregated data for all coaching professional of the organization. The step of generating a development plan is an opinion one of ordinary skill in the art could perform in the human mind and therefore amounts to an abstract idea. As the limitations are a further abstract idea, the limitations cannot meaningfully limit the practice of the abstract ideas from the independent claims and therefore do not amount to significantly more than the abstract ideas.
The limitations of claims 7, 14 and 20, under their broadest reasonable interpretation, are merely steps of displaying the “results”, the quantified observational data, to the user based on selected criteria. As such, the step is insignificant extra-solution activity as it merely displays the results of the abstract idea process. The step of displaying does not meaningfully limit the practice of the abstract ideas, and therefore, the same analysis of the independent claims is therefore applicable on these claims.
Claim 16 adds the additional steps of selecting a type of coaching session, selecting a number of observed professional practices, and recording a duration of the coaching session to the independent claim 15 though these steps are already included 
Accordingly, claims 2-7, 9-14, and 16-20 are directed to abstract ideas without significantly more and are not drawn to eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Linton ‘363 ‘363 (US PGPub 20130111363) in view of Linton et al. (US PGPub 20150051958), hereinafter referred to as Linton ‘958.
In regards to claims 1, 8, 15, and 16, Linton ‘363 teaches an internet-based adaptive coaching system accessible by a user device connected to the internet via a network [claim 1] (Paragraphs 0023-0024 teach the system is a network (i.e. internet) including a server and client devices (user devices connected to the network), an adaptive coaching system accessible by a user device [claim 8] (Paragraph 0023), and a method of generating adaptive coaching plans [claims 15 and 16] (Paragraph 0008 teaches the embodiments can include a method for determining professional goals for users in an organization (adaptive coaching)) comprising: 
a coaching module (Per the 112f discussion above, a coaching module is interpreted as the server processing/executing the system and method; paragraphs 0023, 0025 teach the system including a server that executes the instructions for the system), comprising: 
a professional practice data library (A computer based library is interpreted as a database or data server. Linton ‘363, paragraphs 0025, 0028, 0061 and 0111 teach the system accessing multiple servers, data stores, and databases including libraries with various information including resources and storage of process related data; Per paragraph 0024 of the instant application, the ; 
an observation library (Paragraphs 0025, 0061, 0111; see above; per paragraph 0023 of the instant application, the observation library is interpreted as a database storing the electronic forms for the coaching sessions and is taught by the assessment module (ref 224) and assessment data store of Linton ‘363, Paragraphs 0028 and 0052); and 
a training library (Paragraphs 0025, 0061, 0111; see above; per paragraph 0025 of the instant application, the training library is interpreted as a database of resources, training materials, and plans for developing the individualized plans and is taught by the electronic resource library of Linton ‘363, paragraphs 0061 and 0111, and includes training materials for users based on their improvement plan); and 
an observer module (Per the 112f discussion above, interpreted as the display/user interface on the user device; Paragraph 0040 teach a user interface module for generating and displaying interfaces) communicatively linked to the coaching module and the user device (Paragraph 0042 teaches the client application for rendering user interfaces can be on the user device as well as the server and network through a browser (communicatively linked to the server and user device)) and configured to: 
display a dashboard on the user device (Paragraph 0092 teaches a dashboard presented by the client application (on the user device) including reports and receive user inputs); 
allow a user to enter observational data from the user device during a coaching session conducted by a coaching professional (Paragraph 0067 teaches the assessment of a teacher can include observations entered by an observer (coaching professional)) by: 
selecting a number of observed professional practices from a set of available professional practices in the observation library displayed on the dashboard (Fig 7, Ref 708; Paragraph 0118 teaches the reports and assessment templates including indicators (practices) such as classroom management); and 
recording a duration of the coaching session (Paragraph 0052 teach the system can include fields within the assessment for task timers or wait times (for recording the duration of the assessment or assignment)); and 
upload the entered observational data to the coaching module (Paragraph 0067 teaches submitting the assessment data including observation data to the assessment module of the server), 
wherein the coaching module is configured to: 
store the uploaded observational data in the professional practice data library (Paragraph 0067 teaches the submitted observation data is stored by the assessment module); 
quantify the uploaded observational data (Paragraph 0066 teaches a user’s performance including quantitative data included in the data store); and 
analyze the uploaded observational data (Paragraphs 0071, 0073 teach the system analyzes the inputted data including the observational data from an observer to assess the users and teachers) to generate individualized professional development plans from the training library for the coaching professional (Paragraph 0010 and 0102 teach the system and users developing personalized professional development plans including electronic resources that include trainings (training library)).
Linton ‘363 does not teach selecting a type of coaching session being observed by the user from the dashboard. However, Linton ‘958 teaches selecting a type of coaching session being observed by the user from the dashboard (Paragraphs 0049, 0078 teach the observation reports include the observer selects an evaluation type in an evaluation interface (dashboard)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Linton ‘363 with the teachings of Linton ‘958, as both references and the claimed invention are directed to professional coaching and evaluation systems and methods using observational data from an observer (coach). One of ordinary skill in the art would modify Linton ‘363 to include the options/step of selecting a type of coaching session in the form of an evaluation type. Upon such modification, the method and system of Linton ‘363 would include selecting a type of coaching session being observed by the user from the dashboard. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to provide 
In regards to claims 2, 9, and 17, Linton ‘363 does not teach wherein the set of available professional practices displayed to the user is determined according to the type of coaching session selected. However, Linton ‘958 further teaches wherein the set of available professional practices displayed to the user (Paragraphs 0030, 0073 teaches the observer selected templates include one or more associated standards, the standards being professional practices such as “planning for instruction” or “professional knowledge”) is determined according to the type of coaching session selected (Fig. 4B; Paragraphs 0030, 0042 teach that the observer/user can select an evaluation template (type of session, i.e. “classroom walkthrough”, “InTacs Standards”, “Demo”, etc.) relevant to the observation/evaluation (coaching) event; the templates are associated with relevant “template standards” (professional practices) upon which the teacher is evaluated).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date, as stated above, to have modified Linton ‘363 with the teachings of Linton ‘958, as both references and the claimed invention are directed to professional coaching and evaluation systems and methods using observational data from an observer (coach). One of ordinary skill in the art would modify Linton ‘363 to include the standards/professional practices based on the selected session and template types. Upon such modification, the method and system of Linton ‘363 would include selecting a type of coaching session being observed by the user from the dashboard. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to provide further classification and data to sort the observational data and provide relevant 
In regards to claims 3 and 10, Linton ‘363 does not teach wherein the selecting a number of observed professional practices includes a quantity of observations for each individual practice available for selection. However, Linton ‘958 further teaches wherein the selecting a number of observed professional practices includes a quantity of observations for each individual practice available for selection (Figure 5B; Paragraphs 0046-0047, 0063 teach the observer may record a quantity of observations for the teacher and then align the observations with the template standards (professional practices) observed).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date, as stated above, to have modified Linton ‘363 with the teachings of Linton ‘958, as both references and the claimed invention are directed to professional coaching and evaluation systems and methods using observational data from an observer (coach). One of ordinary skill in the art would modify Linton ‘363 to include a quantity of observations that an observer makes of the evaluation session. Upon such modification, the method and system of Linton ‘363 would include wherein the selecting a number of observed professional practices includes a quantity of observations for each individual practice available for selection. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to provide observation data and relevant evaluation to a user.
In regards to claims 4, 11, and 18, Linton ‘363 further teaches wherein the coaching module is further configured to prompt the coaching professional to view a training session prior to a coaching session (Paragraphs 0027, 0102 teach the system will prompt a user to , wherein the training selection is determined by the coaching module based on the generated individualized professional development plan for the coaching professional (Figure 3, Ref 312; Paragraphs 0010, 0021, 0102 teach a teacher is given personalized training resources based on their professional development plans generated by the system (coaching module)).
In regards to claims 5, 12, and 19, Linton ‘363 further teaches wherein performance of the coaching professional to the generated individualized professional development plan for the coaching professional is determined according to a set of predetermined performance metrics (Paragraph 0027, 0078 teach they assessments including predetermined criteria such as metrics that are used to assess the teachers/users as well as the users who are performing the assessments and the assessments are used to generate the personalized professional development/lesson plans and evaluate performance relative to the development plan).
In regards to claims 6 and 13, Linton ‘363 further teaches wherein the coaching module is further configured to generate professional development plans for an organization (Paragraphs 0027, 0054 teach united and organization-wide professional development plans reflecting the goals and workflows of an organization) based upon uploaded observational data for each coaching professional associated with the organization 
In regards to claims 7, 14, and 20, Linton ‘363 further teaches wherein the coaching module is further configured to display the quantified observational data to the user according to a set of selected criteria (Fig 7; Paragraphs 0116-0118 teach the system displaying a user interface including the quantified report and data (Ref 708) that can be modified by a user setting desired parameters and settings (selected criteria) including the metrics, data ranges, and a specific user).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715